Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



A preliminary examination of this application reveals that the majority of the claims are presented in such a manner that it cannot be clearly determined to what the claimed invention pertains.  For this reason, a proper search of the prior art cannot be made, and the indication of any allowable subject matter is held in abeyance pending Applicant’s response to this office action.

Applicant is informed that, in response to this office action, if the subject claims or new claims are presented in an examinable format, such will not prevent said claims from being subject to a restriction requirement.  

Claim Objections

The presented claims have been improperly numbered in accordance with Rule 128.  Accordingly, claims 1, 2, 2a, 3, 3a, 3b, 3c, 4, 4a, 5, 5a, 5b, 5c, 5d, 6, 6a, 6b, 7, 8, 9, 9a, 9b, 9c, 9d, 10, 11, 11a, 11b, 11c, 11d, 12, 13, 14, 15, 16 and 17 have been properly renumbered as 1-36, respectively, and will be so referenced.


Claims 6-30, 35 and 36 are  objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.
See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits except for the following comments.  These claims contain vast amounts of indefinite material inclusive of apparent tradenames or trademarks and text and tables from.  Such material is prohibited from proper US claim format.

  Claim Construction
Applicant defines “nanostructured” as an entity with an average diameter of 1-1000 nm.  As a result, claim 1 can be considered to define nor more than a particle having this diameter that could be used to increase the rate of any reaction. As the claims are directed to certain forms of zeolites and mesoporous structures, the definition of the term “nanostructured” is queried in that the claims fail to state whether this diameter is for a single crystal or agglomerated particles of the crystals.
The term will be interpreted as directed to either crystal or particle size during prosecution.	

Claim Rejections 35 USC 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-5 and 31-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a “high surface area”, which is relative terminology with no point of reference.  Applicant defines “nanostructured” as an entity with an average diameter of 1-1000 nm.  As a result, claim 1 can be considered to define nor more than a particle having this diameter that could be used to increase the rate of any reaction. As the claims are directed to certain forms of zeolites and mesoporous structures, the definition of the term “nanostructured” is queried in that the claims fail to state whether this diameter is for a single crystal or agglomerated particles of the crystals.
 Claim 3 recites a “high silica” zeolite, which is a relative term with no point of reference.  The term mordenite is also misspelled.
Claims 4 and 5 recite the catalyst of claim 2, which is a mesoporous compound.  This is not properly limiting in that a zeolite is a microporous compound, not a mesoporous compound.
Claim 31 recites a “modified” lignin with no explanation of the modification.
Claim 32 recites that the “modification” is selected from a group of substances, but these are not “modifications”, they are materials.  Furthermore, this list appears 
Claim 33 is indefinite by reference to claims 31 or 32.
Claim 34 is indefinite by reference to claim 33 (and thus) 31 or 32.

			Claim Rejections 35 U.S.C. 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by the Takamitsu et al article.
Takamitsu et al. disclose that zeolite ZSM-5 catalytic crystals are known in the art to have “large external surface area” and nanometer sized crystals.  See the abstract and the Introduction section.  This disclosure clearly anticipates the instant   claims.

(s) 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by the ACS material sheet for MCM-41.
The ACS sheet demonstrates that MCM-41 is a known material in the catalyst art.  It is a mesoporous material having high surface area and nanometer particle size.  See the section headed “Characterizations”.  This disclosure is considered to anticipate the instant claims.
Although the ACS document is undated, MCM-41 is known to have been discovered in the late 1980s.

Claims 31-34 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2010/0204368 to Benko et al.
Benko et al. teach that it is known in the art to modify lignin with organosilane materials for use in rubber material.  Instant claim 34 states that the rubber is vulcanized, but there is no evidence in the claim as to whether it is vulcanized prior to or subsequent to formation of the rubber composition with organosilane modified lignin.  Accordingly, (and because modified lignin is known for rubber that will be used in tires, which is the goal of Benko et al.) the final material must be vulcanized or cannot perform as desired.  Benko teach that lignin intended for tire usage may be modified with a large genus of organosilane materials, including, for example, various coupling agents such as alkoxysilylalkyl polysulfides.  The reference indicates that any coupling agent is suitability so long as they contain moieties reactive with substituents in the lignin.  This disclosure is considered to anticipate the instantly claimed composition.
See particularly columns [0037]-[0039].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Dwyer et al. patent discusses varying the crystal size of zeolite catalyst ZSM-5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/           Primary Examiner, Art Unit 1732                                                                                                                                                                                             

/E.D.W/           Primary Examiner, Art Unit 1732